Citation Nr: 1455808	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disorder, including secondary to service-connected residuals of cold injury to the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a July 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing it was agreed that the record would be held open to give the Veteran opportunity to submit additional medical evidence, including a medical nexus opinion that would support the granting of his claim.  No such additional evidence was received, however.  The Board nonetheless remanded the claim in September 2013 for further development.  Specifically, the April 2012 VA compensation examination report relied upon by the Agency of Original Jurisdiction (AOJ) in denying this claim was inadequate, so an additional, i.e., supplemental nexus opinion was needed addressing all potential theories of entitlement.

But even after reviewing the addendum opinions consequently obtained in October and November 2013, the Board also found them inadequate for proper adjudication of this claim.  Additionally, the Veteran had submitted medical treatise evidence tending to contradict the previous VA examiners' opinions that cold weather injuries do not cause degenerative joint disease (DJD), i.e., arthritis.  Accordingly, the Board again remanded this claim in April 2014 for still additional development, specifically, for an opinion addressing all potential theories of entitlement.

An addendum to the VA compensation examination subsequently was obtained in May 2014.  Unfortunately, it, too, was inadequate for proper adjudication.  The underlying basis of the opinion (that is, the rationale) was not discussed and the Veteran's lay statements were not addressed.  Therefore, another opinion was needed, so the Board yet again remanded the claim in July 2014 to obtain this necessary additional comment.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.  Accordingly, all future consideration of this appeal should take into account the existence of this electronic record.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is just as likely as not the degenerative joint disease (arthritis) affecting the Veteran's right hip is traceable to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for his entitlement to service connection for this right hip degenerative joint disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, though, the Board is fully granting this claim.  The Board resultantly need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations since this is inconsequential.

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In this case, the reports of VA examinations and treatment records reflect a diagnosis of degenerative joint disease, i.e., arthritis of the right hip.  Therefore, element (1) has been satisfied insofar as the Veteran establishing he has present-day disability owing to this disease.

With respect to element (2), in-service incurrence of a relevant disease or an injury, an April 1956 separation examination revealed no findings of a right hip disability.  However, the remainder of the Veteran's service treatment records (STRs) are not for review.  See May 2007 VA Memorandum.  He has reported injuring his right hip when a "dud" round went off and he was knocked off a hill.  See May 2014 VA treatment records.  He separately reported having to jump from a moving 
two-and-a-half ton truck that was losing control on or around Labor Day 1955.  He stated that, after that fall, he could not properly use his right leg and was diagnosed with sciatic neuritis.  See July 2013 Hearing Transcript at 3-4.

The Board found the Veteran's assertions regarding right hip problems in service to be credible, and therefore element (2) has been satisfied in terms of establishing the occurrence of a relevant disease, injury or event during his service.

With respect to remaining element (3), the critical nexus, the Board most recently requested in July 2014 that a VA examiner consider the Veteran's lay statements, along with the other evidence of record, and provide a supplemental opinion regarding the etiology of his right hip degenerative joint disease.  In October 2014, a VA examiner concluded that it was at least as likely as not that the Labor Day event in 1955 had caused the right hip disability now being claimed, based on the close anatomical and functional relationship between the low back and hip joint and belief in the credibility of the Veteran's lay statements.  This supporting medical opinion establishes the required correlation between the arthritis now affecting this hip and the Veteran's military service, especially the trauma sustained in service, and therefore element (3) is satisfied to establish a successful claim.

There are additional medical nexus opinions in the file also addressing the etiology of the Veteran's condition.  But these other opinions, including a July 2014 opinion obtained as a result of the Board's most recent remand, are inadequate because they lack sufficient rationale for the underlying opinion or do not sufficiently address all of the other evidence of record.  As the Board explained when previously remanding this claim, most of the probative value of a medical opinion is derived from its underlying reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, as the Board also explained, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Therefore, these opinions tending to contrarily go against the claim are not probative as to this critical question of etiology and need not be further discussed.

Lastly, the Veteran also has argued that his right hip disability is secondary to his service-connected residuals of cold injury to his lower extremities.  Service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  However, for the reasons and bases already discussed, service connection for the right hip disability has been established based on a direct relationship to the Veteran's service, and therefore the issue of secondary service connection need not be addressed also.


ORDER

Service connection for right hip degenerative joint disease is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


